Name: Commission Regulation (EC) No 1484/2004 of 20 August 2004 amending Regulation (EC) No 917/2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on measures improving general conditions for the production and marketing of apiculture products
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  production
 Date Published: nan

 21.8.2004 EN Official Journal of the European Union L 273/5 COMMISSION REGULATION (EC) No 1484/2004 of 20 August 2004 amending Regulation (EC) No 917/2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on measures improving general conditions for the production and marketing of apiculture products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 797/2004 of 26 April 2004 on measures improving general conditions for the production and marketing of apiculture products (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 917/2004 (2) lays down provisions for the implementation of the national annual programmes provided for in Regulation (EC) No 797/2004. The Communitys financial contribution to these programmes is based on the bee census in each Member State as listed in the Annex to Regulation (EC) No 917/2004. (2) There have been changes in the bee census in the Member States communications to update the structural data on the situation in the sector as provided for in Article 1(a) of Regulation (EC) No 917/2004. (3) Regulation (EC) No 917/2004 should be amended accordingly. (4) Given that Article 2(3) of Regulation (EC) No 917/2004 fixes 31 August as the final date implementing the measures under the annual programmes, this Regulation should apply from the 2004/2005 marketing year. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 917/2004 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply for the first time to the annual programmes covering the 2004/2005 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 125, 28.4.2004, p. 1. (2) OJ L 163, 30.4.2004, p. 83. ANNEX ANNEX I Member State Bee census Number of hives BE 110 750 CZ 477 743 DK 160 000 DE 893 000 EE 50 500 EL 1 388 000 ES 2 464 601 FR 1 150 000 IE 20 000 IT 1 100 000 CY 45 714 LV 54 173 LT 83 800 LU 11 077 HU 872 650 MT 1 938 NL 80 000 AT 327 000 PL 949 200 PT 590 000 SI 143 152 SK 192 002 FI 42 000 SE 145 000 UK 274 000 EUR 25 11 626 300